DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 04/25/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-14, and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,660,084 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-8, 10-14, and 21-26 are anticipated by claims 1-20 of the patent; therefore, it is not patentably distinct from claims 1-20 of the patent. See the table below:
Application Claims
Patented Claims
Claim 1
Anticipated by patented claim 1
Claim 2
Anticipated by patented claim 2
Claim 3
Anticipated by patented claims 1 and 7
Claim 4
Anticipated by patented claims 1 and 3
Claim 5
Anticipated by patented claim 8
Claim 6
Anticipated by patented claim 1
Claim 7
Anticipated by patented claim 15
Claim 8
Anticipated by patented claims 1, 2, and 3
Claim 10
Anticipated by patented claims 1, 2, 3, and 6
Claim 11
Anticipated by patented claim 8
Claim 12
Anticipated by patented claim 1
Claim 13
Anticipated by patented claim 8
Claim 14
Anticipated by patented claims 1 and 6
Claim 21
Anticipated by patented claims 1, 2, and 3
Claim 22
Anticipated by patented claim 6
Claim 23
Anticipated by patented claim 5
Claim 24
Anticipated by patented claim 15
Claim 25
Anticipated by patented claim 1
Claim 26
Anticipated by patented claim 8

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the recess has a third depth, and wherein a ratio of the first depth to the third depth is between bout 0.08 and about 0.5”, as recited in claim 9.
Claims 8-14 and 21-26 are allowed if the above Double Patenting rejection overcomes.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claim is the inclusion of the limitation “depositing an insulating material over the gate electrode, the insulating material filling a remaining portion of the void” as recited in independent claim 8, in all of the claims which is not found in the prior art references.
Claims 9-14 are allowed for the same reasons as claim 8, from which they depend.
The primary reason for the allowance of the claim is the inclusion of the limitation “forming a cap layer over a remaining portion of the gate electrode layer, wherein the cap layer fills a remaining portion of the void” as recited in independent claim 21, in all of the claims which is not found in the prior art references.
Claims 22-26 are allowed for the same reasons as claim 21, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Olac-Vaw et al. (U.S. 2017/0162503 A1, hereinafter refer to Olac-Vaw) in view of Koldiaev et al. (U.S. 2005/0255684 A1, hereinafter refer to Koldiaev). 
Regarding Claim 1: Olac-Vaw discloses a method (see Olac-Vaw, Figs.6B-6G as shown below and ¶ [0001]) comprising: 

    PNG
    media_image1.png
    363
    921
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    322
    901
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    371
    907
    media_image3.png
    Greyscale

forming a dielectric layer (115) over a substrate (105), the dielectric layer (115) having a recess extending through the dielectric layer (115) (see Olac-Vaw, Fig.6B as shown above); 
forming a gate electrode (631/130/330) in the recess (see Olac-Vaw, Figs.6B-6C as shown above);
removing a first portion of the gate electrode (631/130/330) (see Olac-Vaw, Figs.6C-6D as shown above); 
removing a second portion of the gate electrode (130/330) (see Olac-Vaw, Figs.6D-6E as shown above); and 
forming a cap layer (140/240) over a remaining portion of the gate electrode (130/330), wherein a bottommost surface of the cap layer (140) is below a topmost surface of the remaining portion of the gate electrode (130) (see Olac-Vaw, Figs.6D-6G as shown above).  
Olac-Vaw is silent upon explicitly disclosing wherein implanting hydrogen atoms into the gate electrode and the dielectric layer.
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to enhance the performance and reliability of semiconductor devices. 
For support see Koldiaev, which teaches wherein implanting hydrogen atoms into the gate electrode (106) and the dielectric layer (144) (See Koldiaev, Figs.7-8 as shown below, ¶ [0001], ¶ [0040], and ¶ [0069]- ¶ [0070]).

    PNG
    media_image4.png
    572
    1039
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    462
    518
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Olac-Vaw and Koldiaev to enable implanting hydrogen atoms into the gate electrode (106) and the dielectric layer (144) as taught by Koldiaev in order to enhance the performance and reliability of semiconductor devices (See Koldiaev, Figs.7-8 as shown above, ¶ [0001], ¶ [0040], and ¶ [0069]- ¶ [0070]).
Regarding Claim 2: Olac-Vaw as modified teaches a method as set forth in claim 1 as above. The combination of Olac-Vaw and Koldiaev further teaches wherein removing the first portion of the gate electrode (631) comprises performing a cleaning process on the gate electrode (631/130/330) (see Olac-Vaw, Figs.6C-6D as shown above and ¶ [0056]- ¶ [0057]). 
Regarding Claim 3: Olac-Vaw as modified teaches a method as set forth in claim 1 as above. The combination of Olac-Vaw and Koldiaev further teaches wherein implanting the hydrogen atoms into the gate electrode (106) and the dielectric layer (144) comprises performing a hydrogen-containing plasma process (See Koldiaev, Figs.7-8 as shown above, ¶ [0053], and ¶ [0069]- ¶ [0070]).  
Regarding Claim 4: Olac-Vaw as modified teaches a method as set forth in claim 1 as above. The combination of Olac-Vaw and Koldiaev further teaches wherein removing the second portion of the gate electrode (130/330) comprises performing an etch process on the gate electrode (130/30) (see Olac-Vaw, Figs.6D-6E as shown above and ¶ [0057).  
Regarding Claim 6: Olac-Vaw as modified teaches a method as set forth in claim 1 as above. The combination of Olac-Vaw and Koldiaev further teaches wherein after forming the gate electrode (631/130/330) in the recess, the gate electrode (631/130/330) comprises a void within the recess (see Olac-Vaw, Figs.6B-6E as shown above).  
Regarding Claim 7: Olac-Vaw as modified teaches a method as set forth in claim 1 as above. The combination of Olac-Vaw and Koldiaev further teaches wherein the dielectric layer (115) and the cap layer (140/240) comprise different materials (note: capping material 140 have a composition distinct from any and/or all other dielectrics allowing for etch selectively between materials) (see Olac-Vaw, Figs.6B-6G as shown above, ¶ [0028], and ¶ [0031]).  
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896